Citation Nr: 9933115	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-11 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of 
filariasis, right varicocele and residuals of a left 
varicocelectomy with thickening of the epididymis and 
spermatic, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The appellant served on active duty during World War II.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) located in Montgomery, Alabama.


REMAND

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

VA is statutorily obligated to assist the veteran in the 
development of a well-grounded claim.  This includes the duty 
to conduct a thorough and contemporaneous medical examination 
under appropriate circumstances.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

In conjunction with a videoconference hearing between a 
member of the Board and the appellant in July 1999, the 
appellant submitted additional medical evidence.  This 
evidence is to the effect that the appellant has a lymphatic 
disorder caused by the filariasis.  As such, the Board is of 
the opinion that a specialized examination is warranted.

Accordingly, the case is REMANDED for the following:

1.  The RO should notify the appellant 
that he may submit additional evidence 
and argument in support of his claim.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The RO should furnish the 
appellant the appropriate release of 
information forms in order to obtain 
copies of any VA and private medical 
records, to include from the Bessemer 
Caraway Methodist Medical Center, 
pertaining to current treatment for the 
disabilities in issue which have not 
already been associated with his claims 
folder.

2.  A VA examination by an appropriate 
specialist(s) should be conducted in 
order to determine the nature and 
severity of any residuals of the 
filariasis, to include right varicocele 
with thickening of the epididymis and 
spermatic cord and residuals of a left 
varicocelectomy, ant the reported 
lymphatic disorder.  All tests and any 
specialized examinations deemed necessary 
should be performed.  The claims file and 
a copy of this Remand are to be made 
available to the examiner(s) in 
conjunction with the examination.  It is 
requested that the examiner indicate 
whether the filariasis is active or 
inactive.  The examiner's attention is 
directed to the treatment records of Drs. 
Freedman, Drummond, and McCord, which 
were received in August 1999.  

3.  The RO should inform the appellant of 
the consequences of failing to report for 
a VA examination per 38 C.F.R. § 3.655 
(1999).

4.  Following the above development, the 
RO should readjudicate the issue in 
appellate status.  If the decision 
remains adverse to the appellant, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and an opportunity to respond. The 
case should thereafter be returned to the 
Board for further review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P.REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


